TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00355-CR



                                 Carlton Eugene Scott, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-11-201948, HONORABLE BRENDA P. KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant pled guilty to attempting to tamper with evidence and was sentenced to

sixty days in the county jail. The trial court has certified both that the cause is a plea-bargain case

and that appellant waived his right of appeal. Thus, the appeals are dismissed. See Tex. R. App.

P. 25.2(d).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: July 1, 2011

Do Not Publish